Citation Nr: 1034390	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether the Veteran's request for a waiver of his pension 
overpayment debt was timely filed.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the RO's Committee on 
Waivers and Compromises.  The Veteran provided sworn testimony in 
support of his appeal during a May 2007 hearing at the RO and 
again before the undersigned Veterans Law Judge in June 2010.

The Veteran filed a claim for spousal special monthly pension 
benefits in May 2007.  It does not appear to have been 
adjudicated by the RO yet.  Therefore the Board does not have 
jurisdiction over it, but it is referred to the RO for 
appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1999, VA sent a letter to the Veteran advising 
him that his nonservice-connected pension benefits were 
terminated effective in January 1999, as he was no longer 
eligible for pension benefits due to excessive income.

2.  An October 1999 letter informed the Veteran of the exact 
amount of his overpayment debt ($6,375) and that he had 180 days 
in which to request a waiver of the debt.  

3.  In January 2002, the Veteran requested a waiver of the 
overpayment created in 1999.  


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA 
nonservice-connected disability pension benefits in the original 
calculated amount of $6,375 was not timely filed.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.963(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

However, these notification requirements do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding 
that the duties specified in 38 U.S.C.A. § 5103(a) are not 
applicable to requests for a waiver of overpayment).  Chapter 53 
of Title 38, United States Code (which governs waiver requests) 
contains its own notice provisions.  The Board has reviewed the 
case for purposes of ascertaining that the Veteran has had a fair 
opportunity to present arguments and evidence in support of his 
challenge to the determination that his request for waiver was 
not timely filed.  In short, the Board concludes from that review 
that the requirements for the fair notice and development of the 
appeal have been met in this case.

Analysis

Historically, the Veteran was granted VA pension benefits in 
1990, based upon his status as a Veteran of World War II and his 
family income.  He was informed at the time that the pension 
payments were intended to supplement his income, and that he was 
required to report any additional income to VA.  In 1999, the VA 
learned that the Veteran had additional unreported earned income 
in 1996, 1998, and 1999.  The VA recalculated his pension 
benefits in light of the newly-identified income and determined 
that the Veteran had been overpaid.  He was provided with notice 
of the overpayment in a July 1999 letter.  A second letter in 
September 1999 informed him that as of January 1999, his earned 
income exceeded the ceiling for the payment of VA pension 
benefits and that his pension benefits were therefore terminated 
as of that date.  A third letter from the VA's Debt Management 
Center in October 1999 informed him of the exact amount of his 
overpayment debt ($6,375) and of his right to dispute the debt 
and/or request a waiver of his obligation to repay the debt.  
Information pre-printed on the reverse of this letter further 
informed him that, "your right to request waiver only lasts for 
180 days."  The Veteran did not respond to any of these letters.

The Veteran next contacted the VA in December 2001, indicating 
that he had not received a VA pension check in over two years, 
that he was "fully retired now," and requesting that his 
pension benefits be reinstated.  Following a review of his 
financial information, the RO again granted VA pension benefits 
and notified him of the grant in a January 2002 letter.  He 
requested a waiver of the debt in January 2002.

In a May 2002 statement, and again during hearing testimony, the 
Veteran explained that he believed his debt had already been 
repaid, as he had not received any VA pension payments in 2000 or 
2001.  

Under governing regulations, a request for waiver of a debt, 
other than for loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrates that, as a 
result of an error by either VA or the postal authorities, or due 
to other circumstances beyond the debtor's control, there was a 
delay in receipt of the notification of indebtedness beyond the 
time customarily required for mailing, including forwarding.  If 
the requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the 180-day period 
shall be computed from the date of the requester's actual receipt 
of the notice of indebtedness.  38 C.F.R. § 1.963(b).

The September 1999 letter from the RO and the October 1999 letter 
from the VA's Debt Management Center were both sent to the 
Veteran's address of record at that time, and there is no 
indication that either letter was returned as non-deliverable.  
In addition, the Veteran acknowledges having been informed of his 
debt and has not asserted that there was any delay in his receipt 
of the notification of indebtedness.  Therefore, the Board must 
presume that the Veteran received the letters and was thereby 
properly notified of the reason for the termination of his 
pension benefits and of his right to request a waiver.  See Jones 
v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity 
attaches to the mailing of notice to the latest address of 
record).

The Veteran does not dispute that he filed his request for a 
waiver after the 180 day limit had expired; rather he claims that 
because he misunderstood the reason that his pension payments had 
ceased, his misunderstanding of the situation excuses his late 
filing.  

Unfortunately, the law does not provide for such an excuse.  The 
Board has considered whether equitable tolling is permissible in 
this situation.  However, equitable tolling is not permissible 
when a filing requirement to a court is jurisdictional.  
Henderson v. Peake, 22 Vet. App. 217 (2008).  Here, the Committee 
on Waivers is not quite analogous to a legal Court of Law.  
Nevertheless, the statute and the implementing regulation are 
clear on their face and do not contain an exception to the filing 
deadline based on a claim of failure to understand a written 
notification.  We further observe that the notification letters 
in question appear to be clearly-written and well-explained.  A 
reasonably careful reading on the Veteran's part should have 
allowed comprehension of the fact that his pension payments were 
terminated in effective in January 1999 because his income 
exceeded the limit for pension benefits, and not because his 
monthly payments were being recouped to repay his debt.

In conclusion, the evidence of record shows that the Veteran's 
request for waiver of overpayment was not received until January 
2002, more than 180 days subsequent to the Debt Management 
Center's October 1999, letter notifying him of the overpayment 
and informing him of his right to request a waiver and of the 
time limitation for doing so.  Review of the claims file shows no 
documents which could be construed as a request for waiver prior 
to January 2002.  The regulations set forth above require that 
such a request must be made within 180 days of the date of that 
notice and they are binding.  Thus, the Veteran's request for 
waiver of overpayment is not timely, and must be denied.


ORDER

The Veteran's request for a waiver of recovery of an overpayment 
of nonservice-connected pension benefits was not timely; the 
appeal is denied.


REMAND

The Veteran filed a claim for entitlement to service connection 
for bilateral hearing loss in October 2007.  The RO denied the 
benefits sought in a December 2008 rating decision, providing 
notice of the denial in a January 2009 letter.  The Veteran filed 
a notice of disagreement as to the denial in July 2009.  The 
Board finds that this July 2009 statement constitutes a notice of 
disagreement with the December 2008 decision, because it was 
filed within the requisite time period and it indicates 
dissatisfaction and a desire to contest the denial.  See 38 
C.F.R. §§ 20.201, 20.302. It does not appear that the RO has yet 
issued a statement of the case however.  

After a notice of disagreement has been filed in any claim, the 
RO is required to issue a statement of the case containing a 
summary of the evidence, the applicable laws and regulations, and 
an explanation as to the decision previously reached, unless the 
Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 
19.26, 19.29.  Technically, when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate process, 
a remand is required for procedural reasons.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for 
the sole purpose of remanding to order issuance of a statement of 
the case along with information about the process for perfecting 
an appeal as to this claim, if the Veteran so desires. However, 
we note in passing that the Veteran recently underwent a VA 
audiologic examination which yielded a medical opinion which 
appears to be favorable to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should furnish the Veteran with a 
Statement of the Case pertaining to the issue 
of entitlement to service connection for 
bilateral hearing loss.  This claim will not 
be returned to the Board unless the Veteran 
perfects an appeal by filing a timely 
substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


